Case 14-02195-JMC-13 Doc Filed 04/22/19 EOD 04/22/19 10:59:22 Pgilof3

Fill in this information to identify the case:

 

 

 

 

 

 

 

Debtor 1 Donna Sue Pickel fka Donna Sue Sloan

Debtor 2

(Spouse, if filing) | Kevin Joseph Pickel

United States Bankruptcy Court for the: Southern District of Indiana

Case Number 14-02195-JMC-13 (State)

Official Form 4100R

Amended Response to Notice of Final Cure Payment 10/15

 

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee's notice of final cure payment.

 

Mortgage Information

Name of creditor: PHH Mortgage Corporation Court Claim no. (if known) 11

Last four digits of any number you use
to identify the debtor's account: 0495

Property address: 4478 Connaught West Drive
Plainfield, IN 46168-7554

 

| Prepetition Default Payments
Check one:

M Creditor agrees that the Debtor(s) have paid in full the amount required to cure the prepetition default on the creditor's claim.

O Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default on the creditor's claim.
Creditor asserts that the total prepetition amount remaining unpaid as of the date of this response is:

Part 3: Postpetition Mortgage Payment

Check one:

M Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of the Bankruptcy Code,
including all fees, charges, expenses, escrow, and costs.

The next postpetition payment from the debtor(s) is due on: 05/01/2019
MM/ DD/YYYY

OO Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5) of the Bankruptcy
Code, including all fees, charges, expenses, escrow, and costs.

Creditor asserts that the total amount remaining unpaid as of the date of this response is:

a. Total postpetiton ongoing payments due: (a) $
b. Total fees, charges, expenses, escrow, and costs outstanding: +(b)$
c. Total. Add lines a and b.

Creditor asserts that the debtor(s) are contractually
obligated for the postpetition payment(s) that first became

due on: / I
MM/ DD/YYYY

 

Official Form 4100R Response to Notice of Final Cure Payment page 1

 
Case 14-02195-JMC-13 Doc Filed 04/22/19 EOD 04/22/19 10:59:22 Pg2of3

Debtor 1 Demetrius A. Eastland, Sr. Case number (if known) 19-20524-jra

 

Itemized Payment History

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the debtor(s)
are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs, the creditor
must attach an itemized payment history disclosing the following amounts from the date of the bankruptcy filing through
the date of this response:

e all payments received;
e all fees, costs, escrow, and expenses assessed to the mortgage; and
e all amounts the creditor contends remain unpaid.

 

 

 

The person completing this response must sign it. The response must be filed as a supplement to the creditor's proof
of claim.

Check the appropriate box.
© lam the creditor M 1am the creditor's authorized agent.

| declare under penalties of perjury that the information provided in this response is true and correct to the best of my
knowledge, information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different from the notice address
listed on the proof of claim to which this response applies.

Xx Mw Yk Date 4/22/2019
g

7
Print: chael J. Kulak Title Attorney

FirstName Middle Name Last Name

 

 

Company —_Codilis Law, LLC
Address 8050 Cleveland Place

Merrillville, IN 46410

 

 

 

Contact

Phone (219) 736-5579 Email _bankruptcy@codilis.com
Attorney

File: 1024215

 

 

 

Official Form 4100R Response to Notice of Final Cure Payment page 2
Case 14-02195-JMC-13 Doc Filed 04/22/19 EOD 04/22/19 10:59:22 Pg3of3
CERTIFICATE OF SERVICE

I certify that on April 22, 2019, a copy of the attached was filed electronically. Notice of this filing will be sent to the
following parties through the Court's Electronic Case Filing System. Parties may access this filing through the

Court's system.

Robert B. Lynch; erin@lynchandbelch.com
John Morgan Hauber; ecfmail@hauber13.com
United States Trustee, S.D., IN; ustpregion10.in.ecf@usdoj.gov

I further certify that on April 22, 2019, a copy of the attached was mailed by depositing in the U.S. Mail to the
following:

Donna Sue Pickel

Kevin Joseph Pickel

4478 Connaught W. Drive
Plainfield, IN 46168

Attorneys for Creditor

 
    

J. Kulak = 21347-53

Codilis Law, LLC

8050 Cleveland Place
Merrillville, IN 46410
(219) 736-5579
bankruptcy@codilis.com
Atty File: 1026459
